DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species d, corresponding to Figure 5, claims 1-5, 8-11, 13-15 and 17-18, in the reply filed on 4/30/2021 is acknowledged.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 5, 8-10, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banno (UK Pat. GB 2351881).

acquiring first audio information corresponding to an audio source when detecting that the audio source of a terminal device is playing (see fig. 1, page 12, “circuit constitution of a portable terminal device”; fig. 2, items S1, S3 and S4); 
determining a first audio amplitude of the first audio information (see fig. 2, item S5); 
determining a second audio amplitude of second audio information when the first audio amplitude meets a preset query condition, wherein the second audio information is played after the first audio information (see fig. 2, items S7 and S8; page 15, last paragraph thru page 16, first paragraph); 
determining corresponding adjustment information when the second audio amplitude meets a preset adjustment condition (see fig. 2, items S13 – S16); and 
adjusting a volume of the terminal device according to the adjustment information (see fig. 2, item 17; page 16, last paragraph). 
Regarding claim 2, Banno discloses the method according to claim 1, as discussed above, wherein the first audio amplitude meets the preset query condition comprises: the first audio amplitude being larger than a first preset amplitude threshold; wherein the second audio amplitude meets the preset adjustment condition comprises:  the second audio amplitude being smaller than a second preset amplitude threshold (see fig. 4, level difference D thresholds). 
Regarding claim 3, Banno discloses the method according to claim 1, as discussed above, wherein the first audio amplitude meets the preset query condition 
Regarding claim 5, Banno discloses the method according to claim 3, as discussed above, wherein the second audio amplitude being smaller than the second preset amplitude threshold comprises: an average value of the second audio amplitude being smaller than the second preset amplitude threshold (see fig. 2, item S8; average amplitude level). 
Regarding claim 8, Banno discloses the method according to claim 1, as discussed above, wherein determining corresponding adjustment information and adjusting a volume of the terminal device according to the adjustment information comprises: determining corresponding volume adjustment information, and adjusting a current system volume of the terminal device according to the volume adjustment information (reference amplitude level determined when INIT = 0 as “target volume value” and number of bit shifts as “volume change value”). 
Regarding claim 9, Banno discloses the method according to claim 8, as discussed above, wherein determining corresponding volume adjustment information and adjusting the current system volume of the terminal device according to the volume adjustment information comprises: determining a corresponding target volume value, and adjusting the current system volume of the terminal device according to the target volume value (reference amplitude level determined when INIT = 0 as “target volume value” and number of bit shifts as “volume change value”). 
Regarding claim 10, Banno discloses the method according to claim 8, as discussed above, wherein determining corresponding volume adjustment information and adjusting the current system volume of the terminal device according to the volume adjustment information comprises: determining a corresponding volume change value, and adjusting the current system volume of the terminal device according to the volume change value (reference amplitude level determined when INIT = 0 as “target volume value” and number of bit shifts as “volume change value”). 
Regarding claim 13, Banno discloses a volume adjusting method (see abstract), comprising: 
acquiring a first audio amplitude of a first audio when detecting that a terminal device is playing the first audio  (see fig. 1, page 12, “circuit constitution of a portable terminal device”; fig. 2, items S1, S3 and S4);
 determining whether the first audio amplitude meets a first preset condition (see fig. 2, items S7 and S8; page 15, last paragraph thru page 16, first paragraph); 
acquiring a second audio amplitude of a second audio when the first audio amplitude meets the first preset condition, the second audio being played after the first audio (see fig. 2, items S7 and S8; page 15, last paragraph thru page 16, first paragraph); 
determining adjustment information when the second audio amplitude meets a second preset condition (see fig. 2, items S13 – S16); and 
adjusting the volume of the terminal device according to the adjustment information (see fig. 2, item 17; page 16, last paragraph). 
Regarding claim 14, Banno discloses the method according to claim 13, as discussed above, wherein determining whether the first audio amplitude meets a first preset condition comprises: when the first audio amplitude is larger than a first preset amplitude threshold, determining that the first audio amplitude meets the first preset condition; and when the first audio amplitude is equal to or smaller than the first preset amplitude threshold, determining that the first audio amplitude fails to meet the first preset condition (see fig. 4, level difference D thresholds). 
Regarding claim 15, Banno discloses the method according to claim 14, as discussed above, wherein determining corresponding adjustment information when the second audio amplitude meets a second preset condition comprises: when the second audio amplitude being smaller than the second preset amplitude threshold, determining that the second audio amplitude meets a second preset condition; and when the second audio amplitude is equal to or larger than the second preset amplitude threshold, determining that the second audio amplitude fails to meet a second preset condition (see fig. 4, level difference D thresholds). 
Regarding claim 17, Banno discloses the method according to claim 15, as discussed above, wherein determining adjustment information when the second audio amplitude meets a second preset condition comprises: determining volume adjustment information of a current system volume of the terminal device according to a corresponding target volume value or a corresponding volume change value; and wherein adjusting the volume of the terminal device according to the adjustment information comprises: adjusting the current system volume of the terminal device according to the volume adjustment information (reference amplitude level determined when INIT = 0 as “target volume value” and number of bit shifts as “volume change value”).

Allowable Subject Matter
6.	Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL KIM/Primary Examiner, Art Unit 2654